NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tanya Leavy on July 14, 2022.
The application has been amended as follows: 
Replace claim 1 with the following and ALLOW: 
“A method of preparing a porous scaffold comprising a biodegradable polymer and a ceramic material, the porous scaffold having a desired shape and comprising interconnected pores and an average porosity of about 50% to about 90% by volume, the method comprising the steps of:
heating a mixture comprising the biodegradable polymer, the ceramic material, and a porogen, wherein the biodegradable polymer is selected from the group consisting of polycaprolactone, polyhydroxybutyrate, and poly(3-hydroxybutyrate-co-3-hydroxyvalerate), and wherein the ceramic material is tricalcium phosphate;
cooling the compression to room temperature to form a bulk substrate;
selectively removing a material from the bulk substrate to afford a shaped substrate; and
 removing the porogen from the shaped substrate to afford the porous scaffold having a desired shape, 
wherein the scaffold comprises at least about 50% by volume of ceramic material, and wherein the heating step involves heating the mixture to the melting temperature of the biodegradable polymer.”  
Cancel claims 2-3.
ALLOW claims 4-11.
Rejoin claim 12 and ALLOW.
ALLOW claim 13.
Amend claim 14 as follows and ALLOW: “The method of claim 1, wherein the scaffold further comprises a bioactive agent.
ALLOW claims 15-18.
Cancel claims 19-26.
ALLOW claims 27-28 and 30.
Reasons for Allowance
The claimed invention is drawn to a method of preparing a porous scaffold (having an average porosity of at least about 50% to about 90% by volume) comprising a biodegradable polymer and a ceramic material, said method comprising (a) heating a mixture comprising the biodegradable polymer, the ceramic material, and a porogen, (b) compressing the heated mixture at high pressure, (c) cooling the compression, (d) shaping the substrate, and (e) removing the porogen to provide the porous scaffold, wherein the scaffold comprises at least about 50% by volume of ceramic material.
In the previous rejection, the claims were rejected under 35 U.S.C. 112(a) as lacking written description for the recitation that the scaffold comprise at least about 50% by volume of ceramic material.  As discussed above, the scaffold is formed by mixing biodegradable polymer, ceramic material, and porogen.  Although the Specification does not define the amount of biodegradable polymer or ceramic material in terms of percent volume, the Specification does disclose the amount of porogen in terms of percent volume.  Ex Parte Landa is considered instructive here.  In that case, at issue was a method of replenishing liquid toner (comprising toner particles, carrier liquid and charge director) in a reservoir, the method comprising adding carrier liquid comprising “a mixture of liquid hydrocarbons” to the reservoir upon determining a reduced amount of the carrier liquid in the reservoir, wherein the amounts of hydrocarbons in the liquid hydrocarbon mixture were based on “percent by weight”.  The Examiner rejected the claims as lacking written description support for claiming that liquid hydrocarbon components were present in a carrier liquid based on “weight percentages” because the originally filed Specification was silent as to whether the recited percentages were in terms of weight percent or weight by volume values.  However, the Board ruled that “[t]he term ‘by weight’ in reference to components of the toner, particularly the toner particles, would have reasonably conveyed to the skilled artisan that the inventor had possession of the concept of using weight percentages for other components of the toner, including the components of the liquid carrier” (Ex Parte Landa, Page 10).  In the instant case, it is similarly found persuasive that the term “by volume” in reference to the amount of porogen mixed with defined amounts of biodegradable polymer and ceramic material would reasonably convey to the skilled artisan that the inventor had possession of the concept of using amounts by volume for the biodegradable polymer and ceramic material.  As such, the rejection of claims under 35 U.S.C. 112(a) is WITHDRAWN.
The claims were additionally rejected under 35 U.S.C. 103(a) as being unpatentable over Khojasteh et al (J Biomed Mater Res Part B 848-854, 2013; of record) in view of Lu et al (J Mater Sci: Mater Med, 10 pages, 2012),  Mi et al (J Cellular Plastics 51:165-196, first published 4/14/2014; of record), Zhang et al (J Appl Polym Sci 130:3509-3520, 2013; of record) and Vogt et al (Euro Cell and Mater 4:30-38, 2002; of record), which teach related methods of preparing related scaffolds which differ, significantly, in the amount of ceramic material used, and the compression pressure and temperature employed in formulating said scaffolds – each of which was determined to be a result effective parameter that would have been obvious to optimize.  In particular, it was noted that Zhang et al teaches that “scaffolds formed under different molding temperature and pressure” exhibit “a noteworthy promotion in storage modulus… with increasing temperature and pressure.  Especially, when the temperature is 190oC, the high pressure of 1000 MPa gives rise to a considerable storage modulus, which changes from 19.7 Mpa up to a superb level of 283.7 Mpa, approximately 15 times higher in comparison with the low-pressure compression molded scaffolds” and which “completely comply with the normal requirements in bone tissue engineering” (Page 3517, Column 2).  However, as argued by Applicant, the scaffolds of Zhang et al “are made of poly(lactic acid) and porogen (CaCO3) and do not contain any ceramic material” (Applicant Arguments, Page 10).  While it may have been obvious to try to formulate related scaffolds comprising differing biodegradable polymers at different molding temperatures and pressures based on Zhang et al in an effort to improve storage modulus, it is found persuasive that the ordinarily skilled artisan could not have predicted with a reasonable expectation of success that scaffolds made of a different biodegradable polymer and/or further comprising high amounts of ceramic material could be similarly manufactured to those of Zhang et al.  As such, the rejection of claims under 35 U.S.C. 103(a) is also WITHDRAWN.
For all the foregoing reasons, the claimed method is ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611